DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: "Video game stages having different modes”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 18, 19, and 20 recite the following abstract ideas:
designate one game stage from among game stages being permitted to be played by a user, as a first designated game stage to be played by the user, in a first game mode (mental process, e.g., judgment and/or opinion); 
execute a first game in the first designated game stage in the first game mode (certain methods of organizing human activity, CMOHA, e.g., managing interactions between people); 
give an in-game virtual reward associated with the first designated game stage, to the user, in accordance with that a result of the first game played by the user satisfies a reward giving condition (mental process, e.g., evaluation; and/or CMOHA, e.g., fundamental economic practice);
designate one game stage as a second designated game stage to be played by the user, in a second game mode in which at least one game stage is being permitted to be played by the user regardless of whether the at least one game stage is being permitted to be played by the user in the first game mode (mental process, e.g., judgment and/or opinion); 
execute a second game in the second designated game stage in the second game mode (CMOHA, e.g., managing interactions between people); 
give the in-game virtual reward associated with the second designated game stage, to the user, in accordance with that a result of the second game played by the user satisfies the reward giving condition (mental process, e.g., evaluation; and/or CMOHA, e.g., fundamental economic practice); and 
change, based on the in-game virtual reward, an in-game element in the first game mode from a state where use of the in-game element by the user is not permitted to a state where use of the in-game element by the user is permitted, regardless of whether the in-game virtual reward is one given according to the result of the first game or one given according to the result of the second game (CMOHA, e.g., commercial interactions and managing interactions between people)
Claims 1, 18, 19, and 20 fall under “mental processes” and “certain methods of organizing human activity” related to a person making evaluations, judgments, and/or opinions, and certain methods of organizing human activity related to fundamental economic practices and managing interactions between people related to game courses/obstacles.  The claims are related to a person creating specific game rules per game course and providing awards for players completed game-related task, for example, (i) earning credits to purchase an item to use in a game course, and/or (ii) upon reaching a particular status, players are provided particular benefits during gameplay according to game rules. 
Claims 1, 18, 19, and 20 does not recite additional elements that integrated into a practical application because the claimed “information processing system”, “information processing apparatus” “processor”, “memory”, and “storage medium” with the judicial exception uses a computer as a tool to perform abstract ideas.  
Claims 1, 18, 19, and 20 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed “information processing system”, “information processing apparatus” “processor”, “memory”, and “storage medium” are related to using a computer as a tool to perform abstract ideas.  The additional elements taken individually and in combination do not result in the claims as a whole amounting to significantly more than the judicial exceptions.
Dependent claims 2-17 do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes”, and/or “certain methods of organizing human activity”. Note, claim 13, “game object” is interpreted as adding insignificant extra-solution action activity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one game stage” in line 11.  Claim 4 recites the limitation "a game stage" in line 2 and recites “at least one game stage” in line 4.  Claim 5 recites the limitation “a game stage” in lines 5 and 11.  Claim 6 recites the limitation “the game stage” in lines 2 and 3.  Claim 8 recites the limitations “game stages” and “the game stage” respectively in lines 3 and 7-8.  However, the varying recitations of “game stage” in different context is ambiguous and unclear how the different game stages related to or different from each other; thus, deemed indefinite. Note, claims 9, 10, 11, 12, 14, and 15 has similar issues regarding “game stage” as already stated above; and claims 18, 19, and 20 has the same issue as claim 1 as stated above.
All other dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715